Motion granted insofar as to permit the appeal to be heard upon seven printed copies of the record before" the Appellate Term and seven typewritten copies of the additional papers required on appeal to this court and upon typewritten appellant’s points on condition that the appellant serves one copy of the combined printed and typewritten record and one copy of the typewritten appellant’s points upon the respondent and files seven copies of each thereof with this court; and further granted insofar as to dispense with printing of the exhibits on condition that the appellant files with this court five photostatic copies of each exhibit on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.